Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim(s)
	Claim(s) 1-20 were previously pending and were rejected in the previous office action. Claim(s) 1, 7, 9, 15, and 17, were amended. Claim(s) 5, 13, and 20 were cancelled. Claim(s) 2-4, 6, 8, 10-13, 14, 16, and 18-19 were left originally/previously presented. Claim(s) 1-4, 6-12, and 14-19 are currently pending and have been examined.  

Response to Arguments
Claim Rejections - 35 USC § 101
	Applicant’s arguments, see pages 7-8 of Applicant’s Response, filed September 09, 2021, with respect to ‘Alice,’ 35 USC § 101 rejection of Claim(s) 1-4, 6-12, and 14-19 have been fully considered but they are not persuasive.
	First, Applicant argues on page 8 that the “artificial neural network trained,” limitations are not an abstract idea. Examiner, respectfully, disagrees. As an initial matter, examiner provided detailed analysis as to the Step 2 Pong 1 and how the limitations fall within the enumerated groupings in the non-final office action mailed on 06/09/2021 on page(s) 2-4. Examiner, respectfully, notes that the specific limitation(s) that fall within the subject matter groupings of the abstract idea for Independent Claim(s) 1, 9, and 17 are “predicting,” “training to predict the availability of an unused 
	
	Second, Applicant argues on page 8 that the amended Independent
Claim(s) 1, 9, and 17 provides an improvement to the technical field of facilitating communications between vehicles for making real-time decisions. Examiner, respectfully, disagrees. As an initial matter, applicant refers to a PTAB decision, which, the courts looked in applicant’s specification as to determining how the process provides a technological improvement. It is important to note that the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary Electric Power Group v. Alstom, S.A.;  A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l; and use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more, Affinity Labs v. DirecTV.  Examiner, respectfully, notes that technical details as to how this data is being exchanged between each of the vehicles is not described. Examiner, respectfully, suggest adding a “directing,” or “wherein,” clause that provides what happens to the second entity (e.g., autonomously driving to the parking space) after the data is exchanged and providing how this process improves technology such as reducing congestion or providing safer conditions, see paragraph 0040 and 0042. Examiner, also, suggest another alternative that applicant can consider providing how this neural network improves the technological process and how this is solving a prior problem within the technology. Therefore, applicant’s arguments are not persuasive as to the self-driving vehicles improving facilitating communications for making real-time decisions.

	Thirdly, Applicant argues on page 8 that the amended Independent
Claim(s) 1, 9, and 17 do not fall within the revised Step 2A prong 2 framework when the claims recite automated self-driving vehicles because they now integrate the judicial exception into a practical application. Examiner, respectfully, disagrees. As an initial matter, examiner provided a detailed analysis for the Step 2A Prong 2 in the non-final office action mailed on 06/09/2021 see page(s) 4-5. Furthermore, another consideration when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more than a judicial exception in Step 2B is whether the additional elements amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use, see MPEP 2106/05(h). Here, in this case “the first/second entity,” exchange data for allowing the second entity in making a real-time decision, indicates a “field-of-use,” within the technological environment of transmitting parking information between vehicles to make a selection, which, does not add significantly more, similar to how limiting the abstract idea in Affinity Labs of Texas v. DirecTv. LLC to broadcasting a signal that allows a user to make a decision about selecting particular content was insufficient. As currently claimed, there is no improvement to the functioning of the vehicle, and the instructions sent are similar to those that would be sent by an entity specifying available parking time for a parking space. Therefore, applicant’s arguments are not persuasive as to the automated self-driving vehicles integrating the judicial expectation into a practical application. 

Claim Rejections - 35 USC § 103
Claim(s) 1-4, 5-12, and 14-19 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
	However, applicant argues on page(s) 9-10, that Lee et al. (US 2020/0193824) does not teach “artificial neural network trained to predict the availability of an unused duration of a parking space.” Examiner, respectfully, disagrees with applicant’s argument. As an initial matter, the court in, In re Morris, stated that the PTO is not required to interpret claims in the same manner as an infringement suit. But rather we apply the verbiage of the proposed claims the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, taking into account whatever enlightenment by way of definitions or otherwise that may be afforded by the written description contained in applicant’s specification. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997) (also, see, MPEP 2111). In this case, the broadest reasonable interpretation of applicant’s limitations merely require identifying remaining time for a user and identifying when a user is about to leave a parking space based on the amount of remaining free time left over. Lee et al. teaches that processor is able to calculate the remaining free parking time of the parked vehicle in order to estimate the expected time of stay for the parked vehicle, see paragraph 0075. The system will identify the free parking time to determine the probability of departure of the parked vehicle using a deep learning algorithm, see paragraph 0075. Thus, Lee et al. teaches using an algorithm to identify free parking time in order to determine the probability of a parked vehicle leaving. Examiner, further, notes that the unused duration is predicted based on discrete charges for given 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 2A Prong One: Independent Claim(s) 1,9, and 17, recites collecting parking information and then analyzing the information to determine an entity that is suitable for receiving the unused parking time and when a vehicle will leave a certain spot. The entity will then select a second vehicle to take the parking space used time and will then exchange the parking time between the two vehicles, which, the payment for the parking time will be stored. Claim(s) 1, 9, and 17, as a whole recites limitation(s) that are directed to an abstract idea of certain methods of organizing human activity: Claim(s) 1, 9, and 17 recites ““predicting,” “training to predict the availability of an unused duration of parking space based on input features comprising at least a contextual situation, a behavior factor associated with using the parking space, geographical location and time, events occurring within a threshold distance from the parking space,” “training to output a transfer affinity based on the predicted availability of an unused duration, the contextual situation, and the behavior factor,” “training to predict the availability of the unused duration of the parking space predicting is leaving the parking space so as to result in the unused duration,” “based at least on the transfer affinity, selecting,” “transferring the unused duration,” “transferring further comprising storing a payment and associated computation as a blockchain node,” “wherein exchanging data for allowing in making a real-time decision, the data including at least a video stream and time sensitive information associated with the parking space,” step(s)/function(s) are merely certain methods of organizing human activity and/or mental processes. Similar to, Electric Power Group, when the court found that collecting information analyzing it, and displaying certain results of the collection and analysis are considered to be concepts of relating to tracking or organizing information, which, is a form of certain method of organizing human activity. (See, MPEP 2106.04(a)(2)(II)(D)). Here, applicant’s claim limitations are similar to an entity receiving data and then inputting that data in order to determine an outcome such as parking time, which, is merely a form of certain methods of organizing human activity and/or mental processes. Furthermore, at best the limitations of “training to output a transfer affinity based on the predicted availability of Independent Claim(s) 1, 9, and 17, are similar to collecting parking information to determine the amount of parking time left over for an entity and then determining a matching entity to then provide the extra parking time to that selected entity and then receiving/storing a payment and exchanging parking time between two entities. The mere recitation of generic computer components (Claim 1: the computer-implemented, artificial neural network, the first/second entity, and blockchain; Claim 9: the hardware processor, memory device, communication interface, computer-implemented artificial neural network, the first/second entity, and blockchain; and Claim 17: the computer readable Independent Claim(s) 1, 9, and 17 recites the above abstract idea.

	Step 2A Prong 2: This judicial exception is not integrated into a practical application because the claims as a whole describes how to generally “apply,” the concept(s) of “predicting,” “training,” “outputting,” “selecting,” “transferring,” and “storing,” information in a computer environment. The limitations that amount to “apply
it,” are as follows (Claim 1: the computer-implemented, artificial neural network, the first/second entity, and blockchain; Claim 9: the hardware processor, memory device, communication interface, computer-implemented artificial neural network, the first/second entity, and blockchain; and Claim 17: the computer readable storage medium, computer-implemented artificial neural network, the first/second entity, and blockchain). Examiner, notes that the computer-implemented artificial neural network, blockchain, hardware processor, memory device, communication interface, the first/second entity, and the computer readable storage medium, respectively, are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial Affinity Labs of Texas v. DirecTv. LLC to broadcasting a signal that allows a user to make a decision about selecting particular content was insufficient. As currently claimed, there is no improvement to the functioning of the first/second vehicle, and the instructions sent are similar to those that would be sent by an entity specifying available parking time for a parking space. Each of the above limitations simply implement an abstract idea that is no more than mere instructions to apply the exception using a generic computer component, which, is not a practical application of the abstract idea. Therefore, when viewed in combination these additional elements do not integrate the recited judicial exception into a practical application and the claims are directed to the above abstract idea(s).

	Step 2B: The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted previously, the claims as a whole merely describe how to generally “apply,” the abstract idea in a 

	Claim(s) 2-4, 6-8, 10-12, 14-16, and 18-19: The various metrics of Claim(s) 2-4, 8, 10-12, 14-16, and 18-19 merely narrow the previously recited abstract idea limitations. For the reasons described above with respect to Claim(s) 1, 9, and 17, respectively, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.

	The dependent claim(s) 2-4, 8, 10-12, 14-16, and 18-19 above do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) in the dependent claim(s) above are no more than either mere instructions to apply the exception using generic computer component(s), which, doesn’t provide an inventive concept. Therefore, Claim(s) 1-4, 6-12, and 14-19 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 6-7, 9, 14-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2020/0193824) in view of Khoo et al. (US 2021/0110446) and further in view of Balter et al. (US 2015/0279213) and further in view of Simons (US 2020/0213329) and further in view of Kumar et al. (US 2020/0086853) and further in view of Oh (KR 20170039634 A).
	Regarding Claim 1
Predicting availability of an unused duration of a parking space for a second entity. (Paragraph(s) 0046 and 0075)(Lee et teaches a driver (i.e., second entity) looking for a parking space, which, the system will then estimate the remaining free parking time for a vehicle parked in a parking space) 
The predicting comprising executing a computer-implemented, artificial neural network trained to predict the availability of an unused duration of a parking space 
The artificial neural network further trained to output a transfer affinity based on the predicted availability of an unused duration, 
the artificial neural network trained to predict the availability of the unused duration of the parking space predicting that the first entity is leaving the parking space so as to result in the unused duration. (Paragraph 0075)(Lee et al. teaches that the processor, via a deep learning algorithm, is able to estimate the expected time of stay of a parked vehicle, which, will consider the remaining free parking time to predict the expected departure time, (i.e., predict the availability of remaining unused duration for the first entity is leaving the parking space). Examiner, further, respectfully notes that, the limitation “so as to,” (emphasis added) is intended use language since the limitations is merely indicating how the claimed invention might be used, therefore, as long as the prior art teaches the limitation “the artificial neural network trained to predict the availability of the unused duration of the parking space predicting that the first entity is leaving the parking space,” will meet the claim)



wherein the first entity and the second entity comprise automated self-driving vehicles. (Paragraph 0061)(Lee et al. teaches a vehicle controller that supports autonomous driving and parking of the vehicle. The controller will park the vehicle in the parking space  electronic device that is disposed in a vehicle)

	With respect to the above limitations: while Lee et al. teaches a system that is able to determine a remaining amount of parking time for a vehicle parked in a parking spot, which, the system will then use a deep learning algorithm to identify the remaining parking time based on the parkers consumption pattern/average stay in a facility. However, Lee et al., doesn’t explicitly teach determining a remaining parking time based on the contextual situation of the second entity, the location and time, and events occurring within a threshold distance of the parking space. Lee et al., also, doesn’t explicitly teach determining a transfer affinity based on the contextual situation of the second entity and selecting the second entity based on the transfer affinity. The first entity will then transfer the unused duration to the second entity that includes video and time sensitive information, which, the payment will be stored in a blockchain. 
	But, Khoo et al. in the analogous art of transferring remaining charging time, teaches 
Transferring the unused duration to the second entity from the first entity. (Paragraph(s) 0142-0143 and 0145)(Khoo et al. teaches a second 
The transferring further comprising storing a payment. (Paragraph 0098)(Khoo et al. teaches that payment information based on the request for charging can be stored on a cloud server)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a system for determining the remaining parking time of a parked car of Lee et al., by incorporating the teachings of transferring the remaining parking time to a second user and storing the payment within a server of Khoo et al., since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help free up a charging space for someone else. (Khoo et al.: Paragraph 0143)	
	With respect to the above limitations: Khoo et al. teaches transferring a used amount of time via a ticket to an electric vehicle, and storing a payment on a cloud 
	But, Balter et al. in the analogous art of determining parking spaces for a second user, 
predicting comprising executing a computer-implemented, the availability of an parking space based on input features comprising at least a contextual situation associated with the second entity, a behavior factor associated with a first entity that has been using the parking space, geographical location and time, events occurring within a threshold distance from the parking space.(Paragraph(s) 0035 and 0038)(Balter et al. teaches a ParkSiS program for calculating the probability for handing a parking spot to a second user within a certain time. The ParkSiS system will take into account the distance, historical traffic data, historical driving patterns of a seeker (i.e., contextual situations), and user profile information. The ParkSiS system will also take into account an occupiers heuristics and the occupier’s environment for vacating the parking spot. Examiner, respectfully, notes that the profile 
transfer affinity based on the predicted availability of the contextual situation associated with the second entity. (Paragraph 0035, 0037, and 0155)(Balter et al. teaches that a system can determine a probability of a seeker looking for a parking space, which, the system will take into account the seekers direction of travel and location (i.e., contextual situation) and determine a vacator to exchange a spot with the user. Balter et al., further, teaches that the system can take into account the size of the cars (i.e., affinity) in order to determine if the seeker should occupy the vacator parking space)
Based at least on the transfer affinity, selecting the second entity. (Paragraph 0155-0156)(Balter et al. teaches that the system will determine a probability that a vehicle will leave an occupied space. Upon the probability exceeding a predetermined level then the system will identify a seeker (i.e., selecting the second entity) in the area and offer to a vacator to exchange his spot with the seeker)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a system for determining the remaining parking time of a parked car of Lee et al. and transferring the remaining parking time to a second user and storing the payment within a server of Khoo et al., by incorporating 	
	With respect to the above limitations: Balter et al. teaches transferring a parking space to a second user based on various factors and selecting a second user based on a probability. However, Lee et al., Khoo et al., Balter et al., do not explicitly teach storing the payment in a blockchain. Lee et al., Khoo et al., and Balter et al., also, do not explicitly teach a first entity exchanging video and time sensitive information to a second entity.
	But, Simons in the analogous art of parking blockchain, teaches storing a payment and associated computation as a blockchain node in a blockchain. (Paragraph 0005 and 0113)(Simons teaches that customer payment information can be recorded within a blockchain. Further, teaches that parking space transactions can be maintained in a blockchain within a network of nodes)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a system for determining the remaining parking time of a parked car of Lee et al., transferring the remaining parking time to a second user and storing the payment within a server of Khoo et al., and  transferring a parking space  based on various factors and transferring the parking space to a second user based on a probability and storing payment information in a database of Balter et 	
	With respect to the above limitations: Simons teaches payment information being stored in a blockchain. However, Lee et al., Khoo et al., Balter et al., and Simons, do not explicitly teach a first entity exchanging video and time sensitive information to a second entity.
	But, Kumar in the analogous art of exchanging charging spaces between two autonomous vehicles, teaches the first entity is allowed to exchange data for allowing the second entity in making a real-time decision, the data including at time sensitive information associated with the parking space. (Paragraph(s) 0037-0038)(Kumar teaches a source autonomous/semi-autonomous vehicle (i.e., second entity) searching for a charging space. The source vehicle will then send a parking request to a target autonomous/semi-autonomous vehicle (i.e., first entity). The source and target vehicle will exchange a park assist confirmation request, which, will include the remaining parking time along with a credit to the target vehicle (i.e., payment), space/distance around the source vehicle, and/or time to exit or remaining parking time (i.e., time sensitive information associated with the parking space. Examiner, respectfully, notes that the system uses vehicle-to-vehicle communication which helps the drivers make critical decisions that are used to assist in parking and can also record 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a system for determining the remaining parking time of a parked car of Lee et al., transferring the remaining parking time to a second user and storing the payment within a server of Khoo et al., transferring a parking space information based on various factors and transferring the parking space to a second user based on a probability and storing payment information in a database of Balter et al., and providing data via a blockchain node of Simons, by incorporating the teachings of transferring parking data that includes remaining parking time and money between two autonomous vehicles of Kumar et al., since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help autonomous or semi-autonomous vehicles to use parking area space. (Kumar et al.: Paragraph 0005)
	With respect to the above limitations: Kumar et al. teaches a first autonomous vehicle being able to provide time information to a second autonomous vehicle for taking over a parking space. However, Lee et al., Khoo et al., Balter et al., Simons, and Kumar et al., do not explicitly teach a first entity exchanging video information to a second entity.
the first entity is allowed to exchange data, the data including a video stream. (Paragraph(s) 0258, 0261, and 0267-0268)(Oh teaches a vehicle (i.e., second entity) that includes a processor that is able to receive sub-image videos generated by a camera of another vehicle (i.e., first entity) via a vehicle-to-vehicle communication network. Oh, further, teaches the vehicle process is able to transmit a video request signal to another vehicle, which, the vehicle will receive a sub video from the target vehicle that consist of parking lot information that is used to provide an extended image to the vehicle of the parking area, see paragraph(s) 0267-0268. .Examiner, respectfully, notes that the sub-images can be moving images, see paragraph 0261. Examiner, further, notes that the sub-images can include empty parking space information based on the sub-image information received by other vehicles within the parking lot, see paragraph(s) 0441-0446) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a system for determining the remaining parking time of a parked car of Lee et al., transferring the remaining parking time to a second user and storing the payment within a server of Khoo et al., transferring a parking space information based on various factors and transferring the parking space to a second user based on a probability and storing payment information in a database of Balter et al., providing data via a blockchain node of Simons, and transferring parking data that includes remaining parking time and money between two autonomous vehicles of Kumar et al., by incorporating the teachings of transferring video parking data to another vehicle of Oh, since the claimed invention is merely providing some 

	Regarding Claim 6, Lee et al./Khoo et al./Balter et al./Simons/Kumar et al./Oh, teaches all the limitations as applied to Claim 1. 
	However, Lee et al./Khoo et al., do not explicitly teach further comprising 
Communicating traffic congestion data associated with an area.
Detected by at least one of the first entity and the second entity to a traffic authority.
To allow the traffic authority to initiate creating dynamically of temporary parking spaces based on the congestion data. 
	But, Balter et al. in the analogous art of determining parking spaces for a second user, teaches further comprising 
Communicating traffic congestion data associated with an area, detected by at least one of the first entity and the second entity to a traffic authority. (Paragraph(s) 0030 and 0035)(Balter et al. teaches that a seeker using a mobile device is able to provide global positioning data via a GPS to the ParkSIS application. The ParkSIS application will then use that GPS information to determine real-time traffic data) 
To allow the traffic authority to initiate creating dynamically of temporary parking spaces based on the congestion data. (Paragraph 0072)(Balter et al. teaches a seeker looking for a parking space, which, the ParkSIS application will then instruct the seeker to wait in an area that will not obstruct traffic until an estimated arrival of the occupier of the vehicle has exited the parking space. Furthermore, after the occupier drives his car from the parking space then the seeker will then enter the parking space)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a system for determining the remaining parking time of a parked car of Lee et al. and transferring the remaining parking time to a second user and storing the payment within a server of Khoo et al., by incorporating the teachings of transferring a parking space  based on various factors such as real time traffic data of second user of Balter et al., since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help reduce the time and energy spent looking for a parking space. (Balter et al.: Abstract)	

Regarding Claim 7, Lee et al./Khoo et al./Balter et al./Simons/Kumar et al./Oh, teach all the limitations as applied to Claim 1.
However, Lee et al., doesn’t explicitly teach the first entity and the second entity automatically exchange the unused duration and the payment. 
the first entity and the second entity exchange the unused duration. (Paragraph(s) 0142 and 0145)(Khoo et al. teaches a second user (i.e., second entity that can communicate a request to receive a first user’s (i.e., first entity) remaining charging reservation ticket, see paragraph 0142. Khoo et al., further, teaches that if the first user approves to transfer their remaining charging time then the system will transfer the reservation ticket from the first user (i.e., first entity) to the second user (i.e., second entity), see paragraph 0145. Examiner, respectfully, notes that the reservation ticket can show the remaining amount of time left for the charge, see paragraph 0143. Examiner, also, notes that the reservation ticket is for charging the first and second user’s electric vehicle, see paragraph 0129)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a system for determining the remaining parking time of a parked car of Lee et al., by incorporating the teachings of transferring the remaining parking time to a second user and storing the payment within a server of Khoo et al., since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help free up a charging space for someone else. (Khoo et al.: Paragraph 0143)	
	With respect to the above limitations: while Khoo et al. teaches that a first and second electric vehicle can transfer a reservation ticket that includes a remaining amount of time left for a charge. However, Lee et al./Khoo et al./Balter et al./Simons, do 
	But, Kumar et al. in the analogous art of exchanging charging spaces between two autonomous vehicles, teaches first entity and the second entity automatically exchange the payment. (Paragraph(s) 0038)Kumar teaches a source autonomous/semi-autonomous vehicle (i.e., second entity) searching for a charging space. The source vehicle will then send a parking request to a target autonomous/semi-autonomous vehicle (i.e., first entity). The source and target vehicle will exchange a park assist confirmation request, which, will include the remaining parking time along with a credit to the target vehicle (i.e., payment). Kumar et al., further, teaches that the exchange of credit can consist of money between the two vehicles, see paragraph 0047)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a system for determining the remaining parking time of a parked car of Lee et al., transferring the remaining parking time to a second user and storing the payment within a server of Khoo et al., transferring a parking space information based on various factors and transferring the parking space to a second user based on a probability and storing payment information in a database of Balter et al., and providing data via a blockchain node of Simons, by incorporating the teachings of transferring parking data that includes remaining parking time and money between two autonomous vehicles of Kumar et al., since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed 

	Regarding Claim 9, Lee et al./Khoo et al./Balter et al./Simons/Kumar et al./Oh, teaches a system, comprising:
At least one hardware processor. (Paragraph 0056)(Lee et al. teaches a processor)
A memory device coupled with the at least one hardware processor. (Paragraph 0052)(Lee et al. teaches a memory that communicates with a processor)
A communication interface coupled to the at least one hardware processor. (Paragraph 0054-0055, and 0059)(Lee et al. teaches a display that is controlled by the processor) 
The at least one hardware processor operable to at least perform: 
Predicting availability of an unused duration of a parking space for a second entity. (See, relevant rejection of Claim 1(a)) 
The predicting comprising executing a computer-implemented, artificial neural network trained to predict the availability of an unused duration of a parking space based on input features comprising at least a contextual situation associated with the second entity, a behavior factor associated with a first entity that has been using the parking space, geographical location and time, Claim 1(b))
The artificial neural network further trained to output a transfer affinity based on the predicted availability of an unused duration, the contextual situation associated with the second entity and the behavior factor associated with the first entity. (See, relevant rejection of Claim 1(c))
predicting the availability of the unused duration of the parking space including predicting that the first entity is leaving the parking space so as to result in the unused duration. (See, relevant rejection of Claim 1(d))
Based at least on the transfer affinity, selecting the second entity. (See, relevant rejection of Claim 1(e))
Transferring the unused duration to the second entity from the first entity.(See, relevant rejection of Claim 1(f))
The transferring further comprising storing a payment and associated computation as a blockchain node in a blockchain. (See, relevant rejection of Claim 1(g))
wherein the first entity and the second entity comprise automated self-driving vehicles.  (See, relevant rejection of Claim 1(h))
the first entity is allowed to exchange data for allowing the second entity in making a real-time decision, the data including at least a Claim 1(i))

	Regarding Claim 14, Lee et al./Khoo et al./Balter et al./Simons/Kumar et al./Oh, teaches all the limitations as applied to Claim 9 and 
Communicating traffic congestion data associated with an area, detected by at least one of the first entity and the second entity to a traffic authority. (See, relevant rejection(s) of Claim(s) 6(a) and 9)
To allow the traffic authority to initiate creating dynamically of temporary parking spaces based on the congestion data. (See, relevant rejection(s) of Claim(s) 6(b) and 9)

	Regarding Claim 15, Lee et al./Khoo et al./Balter et al./Simons/Kumar et al./Oh, teaches all the limitations as applied to Claim 9 and the first entity and the second entity automatically exchange the unused duration and the payment. (See, relevant rejection(s) of Claim(s) 7 and 9)

	Regarding Claim 17, Lee et al./Khoo et al./Balter et al./Simons/Kumar et al./Oh, teaches a computer readable storage medium storing a program of instructions executable by a machine to perform a method, comprising: 
Predicting availability of an unused duration of a parking space for a second entity. (See, relevant rejection of Claim 1(a)) 
The predicting comprising executing a computer-implemented, artificial neural network trained to predict the availability of an unused duration of a parking space based on input features comprising at least a contextual situation associated with the second entity, a behavior factor associated with a first entity that has been using the parking space, geographical location and time, events occurring within a threshold distance from the parking space.(See, relevant rejection of Claim 1(b))
The artificial neural network further trained to output a transfer affinity based on the predicted availability of an unused duration, the contextual situation associated with the second entity and the behavior factor associated with the first entity. (See, relevant rejection of Claim 1(c))
the artificial neural network trained to predict the availability of the unused duration of the parking space predicting that the first entity is leaving the parking space so as to result in the unused duration. (See, relevant rejection of Claim 1(d))
Based at least on the transfer affinity, selecting the second entity. (See, relevant rejection of Claim 1(e))
Transferring the unused duration to the second entity from the first entity. (See, relevant rejection of Claim 1 (f))
The transferring further comprising storing a payment and associated computation as a blockchain node in a blockchain. (See, relevant rejection of Claim 1 (g)
wherein the first entity and the second entity comprise automated self-driving vehicles. (See, relevant rejection of Claim 1 (h))
the first entity is allowed to exchange data for allowing the second entity in making a real-time decision, the data including at least a video stream and time sensitive information associated with the parking space. (See, relevant rejection of Claim 1 (i))

Claim(s) 2-4, 10-12, and 18-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2020/0193824) in view of Khoo et al. (US 2021/0110446) and Balter et al. (US 2015/0279213) and Simons (US 2020/0213329) and Kumar et al. (US 2020/0086853) and Oh (KR 20170039634 A), and further in view of Peters et al. (US 2019/0236953).
	Regarding Claim 2, Lee et al./Khoo et al./Balter et al./Simons, teaches all the limitations as applied to Claim 1. 
	However, Lee et al., doesn’t explicitly teach wherein the transferring comprises 
Transmitting a data packet to the second entity over a communication network.
The data packet comprising header information and payload information indicating the unused duration. 
	But, Khoo et al. in the analogous art of transferring parking time, teaches 
Transmitting data to the second entity over a communication network. (Paragraph 0145)(Khoo et al. teaches transferring a reservation 
The data comprising header information and payload information indicating the unused duration. (Paragraph 0016)(Khoo et al. teaches that the reservation ticket (i.e., data) includes a data, a time , an amount of time remaining on the ticket, and the a designated electric vehicle charging station) 
	With respect to the above limitations: while Khoo et al. teaches transmitting data in the form of a reservation ticket to a second user, which, the ticket includes date, time, time remaining on the ticket for the charging spot, and the designated vehicle station. However, to the extent that Lee et al., Khoo et al., Balter et al., Simons, Kumar et al., and Oh, do not explicitly teach transmitting a data packet to a user. 
	But, Peters et al. in the analogous art of transferring data packets for parking, teaches transmitting data packets. (Paragraph(s) 0006 and 0014)(Peters et al. teaches transmitting data packets to vehicle drivers looking for parking spaces. Examiner, further, notes that the system can be used to park autonomous vehicles, see paragraph 0017)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a system for determining the remaining parking time of a parked car of Lee et al., transferring the remaining parking time to a second user and storing the payment within a server of Khoo et al., transferring a parking space information based on various factors and transferring the parking space to a second user based on a probability and storing payment information in a database 

	Regarding Claim 3, Lee et al./Khoo et al./Balter et al./Simons/Kumar et al./Oh/Peters et al., teaches all the limitations as applied to Claim 2 .
	However, Lee et al./Khoo et al./Balter et al./Simons/Kumar et al./Oh, do not explicitly teach wherein the payload information in the data packet further comprises data associated with the parking space comprising at least an image of the parking space. 
	But, Peters et al. in the analogous art of transferring data packets for parking, teaches wherein the payload information in the data packet further comprises data associated with the parking space comprising at least an image of the parking space. (Paragraph(s) 0005-0006)(Peters et al. teaches transmitting data packets to vehicle drivers looking for parking spaces. Peters et al., further, teaches that the data packets include events, which, these events include parking spaces in an image format, see paragraph 0005)


	Regarding Claim 4, Lee et al./Khoo et al./Balter et al./Simons/Kumar et al./Oh/Peters et al., teaches all the limitations as applied to Claim 2 .
	However, Lee et al./Khoo et al./Balter et al./Simons/Kumar et al./Oh, do not explicitly teach wherein the payload information in the data packet further comprises data associated with the parking space comprising at least an inferred characteristic associated with the parking space.  
wherein the payload information in the data packet further comprises data associated with the parking space comprising at least an inferred characteristic associated with the parking space. (Paragraph(s) 0006-0007 0014)(Peters et al. teaches transmitting data packets to vehicle drivers looking for parking spaces. Peters et al., further, teaches that the data packets include parking area information and parking event information. This information can include the parameters associated with the parking location such as the width and depth of the spot (i.e., inferred characteristic associated with the parking space) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a system for determining the remaining parking time of a parked car of Lee et al., transferring the remaining parking time to a second user and storing the payment within a server of Khoo et al., transferring a parking space information based on various factors and transferring the parking space to a second user based on a probability and storing payment information in a database of Balter et al., providing data via a blockchain node of Simons, transferring parking data that includes remaining parking time and money between two autonomous vehicles of Kumar et al., and transferring video parking data to another vehicle of Oh, by incorporating the teachings of transferring parking data packet information to a vehicle driver that includes the parking spot parameters such as the depth and width of Peters et al., since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior 

	Regarding Claim 10, Lee et al./Khoo et al./Balter et al./Simons/Kumar et al./Oh/Peters et al., teaches all the limitations as applied to Claim 9 and wherein the at least one hardware processor transferring the unused duration comprises
Transmitting a data packet to the second entity over a communication network. (See, relevant rejection(s) as applied to Claim(s) 2(a) and 9). 
The data packet comprising header information and payload information indicating the unused duration. (See, relevant rejection(s) as applied to Claim(s) 2(b) and 9).

	Regarding Claim 11, Lee et al./Khoo et al./Balter et al./Simons/Kumar et al./Oh/Peters et al., teaches all the limitations as applied to Claim 10 and wherein the payload information in the data packet further comprises data associated with the parking space comprising at least an image of the parking space. (See, relevant rejection(s) of Claim(s) 3 and 10) 

	Regarding Claim 12, Lee et al./Khoo et al./Balter et al./Simons/Kumar et al./Oh/Peters et al., teaches all the limitations as applied to Claim 10 and wherein the payload information in the data packet further comprises data associated with the parking space comprising at least an inferred characteristic associated with the parking space. (See, relevant rejection(s) of Claim(s) 4 and 10) 
Regarding Claim 18, Lee et al./Khoo et al./Balter et al./Simons/Kumar et al./Oh./Peters et al., teaches all the limitations as applied to Claim 17 and wherein the transferring comprises
Transmitting a data packet to the second entity over a communication network. (See, relevant rejection(s) as applied to Claim(s) 2(a) and 17). 
The data packet comprising header information and payload information indicating the unused duration. (See, relevant rejection(s) as applied to Claim(s) 2(b) and 17).

	Regarding Claim 19, Lee et al./Khoo et al./Balter et al./Simons/Kumar et al./Oh/Peters et al., teaches all the limitations as applied to Claim 10 and wherein the payload information in the data packet further comprises data associated with the parking space comprising at least one of an image of the parking space and inferred characteristic associated with the parking space. (See, relevant rejection(s) of Claim(s) 3-4, and 18) 

	Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2020/0193824) in view of Khoo et al. (US 2021/0110446) and Balter et al. (US 2015/0279213) and Simons (US 2020/0213329) and Kumar et al. (US 2020/0086853) and Oh (KR 20170039634 A), and further in view of Thompson et al. (US 10,032,368). 
	Regarding Claim 8, Lee et al./Khoo et al./Balter et al./Simons/Kumar et al./Oh, teaches all the limitations as applied to Claim 1.
	However, Lee et al./Khoo et al./Balter et al./Simons/Kumar et al./Oh, do not explicitly teach  
Training an artificial intelligence model that predicts whether the second entity is heading to the parking space.
The artificial intelligence model trained based on historic data associated with travel patterns of the second entity and based on a prediction that the second entity is heading to the parking space.
Triggering the predicting of the availability of unused duration of a parking space. 
	But, Thompson et al. in the analogous art of measuring parking duration time, teaches 
Training an artificial intelligence model that predicts whether the second entity is heading to the parking space. (Column 20, Lines 27-45)(Thompson et al. teaches that the system can determine that the vehicle is traveling along a road with the vehicle parking, which, will be used to determine parking duration to each road the user is traveling)
The artificial intelligence model trained based on historic data associated with travel patterns of the second entity and based on a prediction that the second entity is heading to the parking space.(Column 13, Lines 29-39); (Column 15, Lines 9-21 and 55-67); and (Column 20, Lines 27-46)(Thompson et al. teaches  a parking duration module that can take into account parking data to calculate a parking duration data from park in events and park out events, which, the 
Triggering the predicting of the availability of unused duration of a parking space. (Column 20, Lines 35-46)(Thompson et al. teaches that the system will then be able to calculate the parking duration from the park in events and the park out events, which, can include historical information along with the direction of travel of the user)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a system for determining the remaining parking time of a parked car, which, can use a deep learning algorithm of Lee et al., transferring the remaining parking time to a second user and storing the payment within a server via an algorithm of Khoo et al., transferring a parking space information based on various factors and transferring the parking space to a second user based on a probability and storing payment information in a database of Balter et al., providing data via a blockchain node of Simons, transferring parking data that includes remaining parking time and money between two autonomous vehicles via an algorithm of Kumar et al., and transferring video parking data to another vehicle via an algorithm of Oh, by 

	Regarding Claim 16, Lee et al./Khoo et al./Balter et al./Simons/Kumar et al./Oh/Thompson et al., teaches all the limitations as applied to Claim 9 and   
Training an artificial intelligence model that predicts whether the second entity is heading to the parking space.(See, relevant rejection(s) of Claim(s) 8(a) and 9)
The artificial intelligence model trained based on historic data associated with travel patterns of the second entity and based on a prediction that the second entity is heading to the parking space. (See, relevant rejection(s) of Claim(s) 8(b) and 9)
Triggering the predicting of the availability of unused duration of a parking space. (See, relevant rejection(s) of Claim(s) 8(c) and 9)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ramalho de Oliveira (US 2018/0376305). Oliveira teaches various autonomous vehicles that are connected through vehicle-to-vehicle communication (V2V) that allows the autonomous vehicles to share information between each other. Oliveira, further, teaches that an autonomous vehicle is able to broadcast information to nearby vehicles such as information that relates to parking conditions. The parking condition information can include when an autonomous vehicle is about to enter or leave the parking area and the number of available of parking spots, see paragraph(s) 0126, 0241, and 0247. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.A.H./Examiner, Art Unit 3628